Citation Nr: 1421364	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-47 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to July 19, 2007, for the grant of service connection for a psychiatric disability.  



REPRESENTATION

Veteran represented by:  Brian D. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to December 1980.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2008 decision denied the Veteran's application to reopen a claim of service connection for atypical psychosis and denied her claim for service connection for posttraumatic stress disorder (PTSD).  The March 2010 decision granted her claim for service connection for PTSD, effective July 19, 2007 (the date of receipt of her PTSD claim). 

In a February 2012 decision, the Board determined that new and material evidence had not been presented to reopen a claim of service connection for atypical psychosis, and denied an effective date prior to July 19, 2007 for the grant of service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for additional proceedings consistent with the Memorandum Decision.  

Upon consideration of the Memorandum Decision and Court's discussion of the application of the standard enunciated in Velez v. Shinseki, 23 Vet. App. 199 (2009), relative to analyzing whether a submission is a new claim or a claim to reopen a finally decided claim, the Board has re-characterized the issue on appeal as a single one.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The crux of the appeal stems from the Veteran's attempt to obtain a retroactive effective date for the award of service connection for PTSD.  She desires an effective date back to the time of her original claim for disability benefits for "atypical psychosis" ( which was diagnosed and treated during service in 1980).  She essentially argues that her PTSD claim was contemplated within the original claim for atypical psychosis in 1980, and that her July 2007 application was merely to reopen that old claim.  In other words, her PTSD claim was not a separate and distinct claim but was one and the same claim with the psychosis claim, (notwithstanding that she now had a new and different diagnosis, i.e., PTSD).  Further, she argues that because there were relevant service department records that existed but were not of record at the time of the original rating decision, and such records were in part the basis for her award of service connection for PTSD in 2007, the provision of 38 C.F.R. § 3.156(c)(3) was applicable and thus mandated an effective date that was "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  

Historically, the RO received the original claim in October 1980 (pre-discharge) and in January 1981 (post-discharge), and denied it in an April 1981 rating decision.  She was notified in April 1981 that the reason for the denial of her claim was because a "[n]ervous condition" was not shown on the last examination (i.e., a VA psychiatric examination in March 1981, which diagnosed atypical situational psychosis, by history).  She did not appeal that rating decision.  She next submitted a claim on July 19, 2007, wherein she stated that she had "suffered...long enough" and was claiming service connection for a mental health condition and PTSD based on military sexual trauma.  Based in part on "markers" in her service personnel records (that were newly obtained in connection with the July 2007 application, and not on file at the time of the April 1981 rating decision), which supported the claimed stressors of military sexual trauma, and based on medical evidence showing a diagnosis of PTSD based on such stressors, the RO granted service connection for PTSD, effective July 19, 2007.  

In its August 2013 Memorandum Decision, the Court determined that the Board's reliance on Boggs v. Peake, 520 F.3d, 1330 (Fed. Cir. 2008), to find that the Veteran's July 2007 claim was for PTSD instead of acute psychosis and therefore a new claim, was rigid and reflexive and not in accordance with the standard enunciated in Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Court stated that the Board should employ the Velez standard when faced with a case such as the Veteran's, particularly as the facts in this case were closer to those in Velez than to those in Boggs.  In short, the Court instructed that when analyzing whether a submission is a new claim or a claim to reopen a finally decided claim, the focus should be on whether the evidence presented amounted to a new claim on the basis of "distinctly diagnosed diseases or injuries" or whether the evidence tended "to substantiate an element of a previously adjudicated matter."  Velez, 23 Vet. App. at 204.  

In the instant case, the Court pointed out the following:  how the RO in 1981 likely considered the Veteran's whole mental status (it referred to a nervous condition not having been found on examination); how the Board failed to consider whether the Veteran's psychosis and PTSD were truly distinct diseases; how the record suggested that the origin of the Veteran's mental health problems was rooted in the sexual assaults in service; how PTSD was not even recognized by VA or by the DSM until 1980 and even today was acknowledged in the DSM as being difficult to differentiate from true psychotic disorders; and how the record indicated that the Veteran's PTSD perhaps had constituted "evidence tending to substantiate an element of a previously adjudicated matter."  In essence, it appears that given the facts of this case the Court is endorsing the view that the Veteran's July 2007 PTSD claim was not a new claim but a claim that was one and the same as the service connection for  psychosis claim filed in 1980, and thus a claim to reopen a finally decided claim.  Under such approach, 38 C.F.R. § 3.156(c)(3) i applies, as the receipt of service personnel records in 2007 requires readjudication to determine the effective date of the award of service connection for the psychiatric disability, which under governing legal criteria is the later of the following:  the date entitlement arose, or the date VA received the previously decided claim.  As the record lacks sufficient evidence to make this determination, further development of the evidence is indicated.  
The case is REMANDED for the following:

1.  Inform the Veteran that to determine the proper effective date of the grant of service connection for her psychiatric disability, it is necessary to ascertain the date her entitlement had arisen.  To that end, request that she submit records of all of her complaints, evaluations, treatment, and/or diagnoses of a psychiatric disability since her discharge from service (in December 1980), or authorize the RO to obtain such records on her behalf (upon her identification of all providers and the occasions (dates) of evaluation/treatment/diagnosis).  Any such records in the possession of VA must be obtained. 

2.  After the completion of the above development, readjudicate the claim for an effective date earlier than July 19, 2007, for the grant of service connection for a psychiatric disability, with application of 38 C.F.R. § 3.156(c)(3).  If it remains denied, furnish the Veteran and her attorney an appropriate supplemental statement of the case; afford them opportunity to respond; and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

